Citation Nr: 0530226	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  00-25 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an evaluation in excess of 70 percent for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to February 
1970.  The veteran was awarded the Purple Heart Medal.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, wherein the RO granted service 
connection for PTSD and assigned a 50 percent disability 
evaluation, effective October 20, 1999.  The veteran filed a 
notice of disagreement in June 2000, wherein he argued that 
his PTSD was more severely disabling than that reflected by 
the 50 percent evaluation.  In November 2000, the RO issued a 
statement of the case and received the veteran's substantive 
appeal later that month. 

As the veteran is appealing the initial assignment of a 
disability rating for his 
service-connected PTSD, the issue has been framed as that 
listed on the front page of this decision.  See Fenderson v. 
West, 12 Vet. App. 119, 125-126 (1999).

In July 2004, the Board remanded the veteran's claim to the 
RO for additional development.  The requested development has 
been completed and the case has returned to the Board for 
appellate review. 

By a January 2005 rating action, the RO assigned a 70 percent 
evaluation to the service-connected PTSD, effective October 
20, 1999.  In that same rating action, the RO also granted 
entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities, effective May 21, 2003, the date of receipt of 
claim. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant contends, in essence, that his service-
connected PTSD warrants a 100 percent evaluation due to such 
symptoms as intrusive thoughts, depression, difficulty 
controlling anger, irritability, sleep disturbance, obsessive 
behaviors (i.e., checking and cleaning behaviors), and social 
isolation.  When examined by VA in May 2001, the veteran 
reported having the aforementioned PTSD symptoms.  In 
addition, he noted that he was hypervigilant and had suicidal 
ideations.  A mental status evaluation of the veteran at that 
time was essentially "normal," except that he demonstrated 
an anxious and depressed affect along with restless and 
agitated motor activity.  The examiner entered a diagnosis of 
PTSD with social isolation.  A Global Assessment of 
Functioning Score (GAF) of 50 was recorded.  In this regard, 
the Board notes that Global Assessment of Functioning (GAF) 
scores ranging between 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). See Carpenter v. Brown, 8 Vet. App. 240,242 
(1995).  In Carpenter, it was noted that the GAF designation 
is based on a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of 
mental health-illness," citing the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV).  ld.

Despite the aforementioned May 2001 VA examination, other 
private and VA evidence of record contains certain 
inconsistencies that raise questions about the proper 
evaluation to be assigned to the veteran's service-connected 
PTSD.  In this regard, when examined on behalf of the Social 
Security Administration in December 2001 and when admitted to 
an inpatient VA PTSD program in September 2002, the veteran 
denied having any suicidal or homicidal ideation.  Upon 
mental status examinations, the veteran showed no signs of 
any thought disorder, as both form and content were within 
normal limits.  There was no evidence of any memory 
impairment.  The veteran was oriented in all spheres.  
Indeed, his mood appeared stable with no signs of depression.  
In addition, despite the veteran's contention that he was 
socially isolated, upon examination in December 2001, the 
examiner indicated that the appellant had an extensive 
network of social acquaintances (i.e., he played cribbage on 
Tuesday evenings and enjoyed drinking with friends.)  

In contrast, upon discharge from the VA inpatient PTSD 
program in November 2002, the veteran was assigned a GAF 
score of 40.  A GAF score in the 31 to 40 range indicates 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking or mood (e.g., depressed 
man avoids friends, neglects family, and is unable to work; 
child frequently beats up younger children, is defiant at 
home, and is failing at school).  DSM-IV.  Such GAF scores 
combined with the paucity of clinical findings on mental 
status examinations in September 2001 and VA hospitalization 
from September to November 2002, raise questions about 
whether the veteran would meet the criteria for greater 
compensation, if any.  Consequently, in order to assist the 
veteran in obtaining evidence that might provide a basis for 
an award greater than 70 percent for his service-connected 
PTSD, a new VA examination is required.  

In addition, a November 2002 VA discharge summary report 
reflects that the veteran had continued to seek treatment 
through his primary physician, P.G., M.D., at the Mansfield, 
"(MA)" Health Center.  In addition, it was also noted that 
the veteran was planning to resume his outpatient treatment 
at the "Brockton Vet Center" and at the Brockton, 
Massachusetts VA Medical Center (VAMC).  Consequently, on 
remand, the RO should notify the veteran that he needs to 
submit such evidence in order to substantiate the claim.  
38 U.S.C.A. §§ 5103, 5103, 5107 (West 2002).  With regards to 
VA medical records, although the veteran's claims file 
contains VA outpatient reports, dating from October 1999 to 
February 2000, from the Boston, VAMC, treatment records since 
that time are absent.  Any VA medical records are deemed to 
be constructively of record in proceedings before the Board 
and should be obtained prior to further review of the appeal.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  Assistance as is 
necessary to obtain any records should be provided.   

Accordingly, the veteran's case is REMANDED to the RO for the 
following action: 

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his PTSD since October 1999, to 
specifically include all treatment 
reports from the VAMC in Brockton, 
Massachusetts, dating from February 2000.  

The veteran should be asked to submit all 
clinical records pertaining to his PTSD 
from P.G., at the Mansfield (MA) Health 
Center and the Vet. Center, 1041L Pearl 
Street, Brockton, Massachusetts, 02301, 
dating from August 2001.  The RO should 
assist the appellant by offering to 
contact these caregivers after securing 
the necessary release forms.  

2.  After completion of these actions, 
the veteran should be afforded a 
comprehensive VA psychiatric examination 
to determine the current severity of any 
PTSD.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner is specifically requested to 
review the appellant's previous VA 
psychiatric examinations report, prepared 
by VA in May 2001, the September 2001 
examination performed on behalf of the 
Social Security Administration and VA 
hospitalization report, dating from 
September to November 2002.  The 
psychiatric examiner should provide 
accurate and fully descriptive 
assessments of all clinical findings and 
address the presence or absence of the 
specific criteria set forth in 38 C.F.R. 
§ 4.130 (2005) (General Rating Formula 
for Mental Disorders).  The examiner 
should also provide a full multi-axial 
evaluation, to include the assignment of 
a numerical score on the GAF scale.  It 
is imperative that the examiner include 
an explanation of the significance of the 
assigned numerical score relative to the 
appellant's ability to work.  
Furthermore, the examiner should provide 
an opinion as to the degree of industrial 
impairment due to the appellant's 
service-connected PTSD.  Social 
impairment, as it affects industrial 
adaptability, should also be discussed.  
For the examiner's convenience, the 
criteria are as follows:
General Rating Formula For Mental 
Disorders:
Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.  100%

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a work-
like setting); inability to establish and 
maintain effective relationships.  70%

3.  Thereafter, the RO should thoroughly 
review the claims file and take all 
proper measures to ensure full and 
complete compliance with the duty-to-
notify and duty-to-assist provisions of 
the VCAA.  The RO should also ensure that 
the VA examination report address all 
questions asked.  If it does not, it must 
be returned to the examiner for 
corrective action.

4.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate this rating issue on 
appeal.  The RO should consider whether 
any staged rating is appropriate in 
accordance with Fenderson v. West, 12 
Vet. App. 119 (1999).  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished 
with a supplemental statement of the case 
(SSOC)( which addresses all the evidence 
received since issuance of the March 2005 
SSOC) and afforded an opportunity to 
respond before the record is returned to 
the Board for further review.  If the 
veteran has not reported for the 
scheduled examination, the supplemental 
statement of the case should include the 
provisions of 
38 C.F.R. § 3.655(b) and an explanation 
of the regulations application in this 
case. 

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003,  38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2004).  



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


